Citation Nr: 1425230	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  06-07 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to higher evaluations for asthma, rated as 10 percent disabling prior to January 4, 2013, and as 30 percent disabling from January 4, 2013.

3.  Entitlement to higher evaluations for lumbar disc disease, rated as 20 percent disabling prior to August 26, 2008, and as 40 percent disabling from August 26, 2008.

4.  Entitlement to higher evaluations for left lower extremity radiculopathy associated with lumbar disc disease, rated as 10 percent disabling prior to July 9, 2009, and as 20 percent disabling from July 9, 2009.

5.  Entitlement to higher evaluations for residuals of right shoulder injury, impingement syndrome, rated as 10 percent disabling prior to June 24, 2009, and as 20 percent disabling from June 24, 2009.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from October 1986 to November 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In a March 2004 rating decision, the RO increased the evaluation for the Veteran's low back disability from noncompensable to 20 percent disabling, effective November 13, 2003.  The RO also granted service connection for left lower extremity radiculopathy and assigned a 10 percent evaluation, effective November 13, 2003.

In an April 2005 decision, the RO, in pertinent part, increased the evaluation for the Veteran's service-connected right shoulder disability from noncompensable to 10 percent disabling, effective August 11, 2004.  The RO also continued an assigned 10 percent evaluation for the Veteran's low back disability, as well as the previously assigned evaluation for reactive airway disease.  

In a January 2008 rating decision, the RO denied service connection for hypertension.  The RO also continued the previously assigned evaluations for the Veteran's low back disability, left lower extremity radiculopathy, and right shoulder disability.  It increased the evaluation for service-connected asthma from noncompensable to 10 percent, effective April 30, 2007.

In a July 2009 rating decision, the RO increased the evaluation for service-connected right shoulder disability from 10 percent to 20 percent disabling, effective June 24, 2009.  It also increased the evaluation for left lower extremity radiculopathy from 10 percent to 20 percent disabling, effective July 9, 2009.

The Board remanded the appealed claims in September 2012 and November 2013 for additional development.  In a July 2013 rating decision, the Appeals Management Center (AMC) granted an increased evaluation for asthma to 30 percent disabling, effective January 4, 2013.  As the Veteran's increased rating claims have not been granted in full, the claims remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  

For the reasons discussed below, the Board finds that there has been substantial compliance with the November 2013 Board remand in regard to the Veteran's claims for entitlement to service connection for hypertension, and higher ratings for asthma, prior to January 4, 2013, and his right shoulder disability.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of entitlement to higher evaluations for lumbar disc disease, rated as 20 percent disabling prior to August 26, 2008, and as 40 percent disabling thereafter, for left lower extremity radiculopathy associated with lumbar disc disease, rated as 10 percent disabling prior to July 9, 2009, and as 20 percent disabling thereafter and for asthma, rated as 30 percent disabling from January 4, 2013, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the appellant has hypertension that is related to service.

2.  Prior to January 4, 2013, service-connected asthma has not been shown to have been manifested by more than intermittent inhalation or oral bronchodilator therapy and pulmonary function tests did not show FEV-1 (Forced Expiratory Volume in one second) of less than 71 percent predicated or FEV-1/FVC (Forced Expiratory Volume in one second to Forced Vital Capacity) of less than 71 percent indicated.   

3.  Prior to June 24, 2009, a preponderance of the evidence shows that the Veteran's service-connected residuals of right shoulder injury, impingement syndrome, was manifested by pain, popping and limitation of motion of the arm to shoulder level or greater, with no evidence of ankylosis, malunion of the humerus, fibrous union of the humerus, nonunion of the humerus or loss of head of the humerus.  

4.  From June 24, 2009, a preponderance of the evidence shows that the Veteran's service-connected residuals of right shoulder injury, impingement syndrome, was manifested by pain, popping and limitation of motion of the arm to more than midway between side and  shoulder level, with no evidence of ankylosis, malunion of the humerus with marked deformity, fibrous union of the humerus, nonunion of the humerus or loss of head of the humerus.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  Prior to January 4, 2013, the criteria for the assignment of an evaluation in excess of 10 percent for the service-connected asthma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.96, 4.97 including Diagnostic Code 6602 (2013).

3.  Prior to June 24, 2009, the criteria for an evaluation in excess of 10 percent for service-connected residuals of right shoulder injury, impingement syndrome, were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5203 (2013).

4.  From June 24, 2009, the criteria for an evaluation in excess of 20 percent for service-connected residuals of right shoulder injury, impingement syndrome, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5203 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claims.  Appropriate notice was provided in a May 2007 letter, prior to initial adjudication of the claims.  

VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file, including the VA records requested in the November 2013 remand order.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant's Social Security Administration records have been associated with the file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a VA examination in January 2013 to obtain an opinion as to whether the Veteran's hypertension was the result of service.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran appropriate VA examinations in regard to his asthma and right shoulder in July 2007 and June 2009.  In regard to the right shoulder disability, the Veteran received appropriate VA examinations in July 2007, June 2009 and January 2013.  The examinations are adequate because they are based on thorough examinations, a description of the Veteran's pertinent medical history, and appropriate diagnostic tests, to include x-ray and pulmonary function tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The appellant has not reported receiving any recent treatment specifically for this conditions  and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA examination reports are thorough and provided findings pertinent to the rating criteria.  The examinations in this case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

Hypertension

The Veteran asserts that he is entitled to service connection for hypertension.  For the reasons that follow, the Board finds that service connection is not warranted.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a "chronic disease" in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the "chronic disease" became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Hypertension is among the chronic diseases for which there is a presumption of service connection when they are manifest to a compensable degree within one year of service separation.  For VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 mm. or greater; "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2013).

The Veteran has a current diagnosis of hypertension.  See e.g. January 2008 private treatment record.  Thus, the Veteran has a current disability, satisfying the first element of a service connection claim.

The Veteran's service treatment records reflect that he had several high blood pressure readings during service.  However, the records do not show that the Veteran was diagnosed with hypertension in service.

A December 1985 enlistment examination report reflects that the Veteran had blood pressure of 130/78.  In a December 1985 report of medical history, the Veteran denied having a history of high or low blood pressure.

A February 1986 emergency department record reflects that the Veteran had blood pressure of 132/90.  November 1986 service treatment records indicate the Veteran had blood pressure of 126/98, 126/82, and 112/72.  A September 1987 service treatment record reflects that the Veteran had blood pressure of 120/84.  An October 1987 service treatment record notes the Veteran had a blood pressure reading of 126/74.  A March 1988 examination report indicates the Veteran had blood pressure of 110/80.  A March 1998 service treatment record indicates the Veteran had blood pressure of 122/82.  In June 1988, the Veteran had blood pressure of 128/76.  In July 1989, the Veteran had a blood pressure reading of 138/86.  In September 1989, the Veteran had a blood pressure reading of 122/80.  An October 1989 service treatment record reflects the Veteran had a blood pressure reading of 102/88.  In November 1989, he had a blood pressure reading of 128/80.  

In February 1990, the Veteran had blood pressure of 120/90.  October 1989 service treatment records reflect the Veteran had blood pressure readings of 128/80 and 122/94.  A March 1990 service treatment record indicates the Veteran's blood pressure was 122/82.  In May 1990, the Veteran had blood pressure of 118/90.  An August 1990  service treatment record reflects that Veteran had blood pressure of 134/88.  In October 1990, the Veteran had blood pressure of 126/90.  

There is no medical evidence of record indicating the Veteran had a diagnosis of hypertension within one year of his discharge from service.  A February 1991 VA examination report notes that the Veteran had blood pressure of 118/70.  

A June 2004 private treatment record reflects that the Veteran reported having had high blood pressure.  He had blood pressure of 124/76 on examination.  Another June 2004 private treatment record reflects the Veteran had blood pressure of 158/90.

A January 2013 VA examination report reflects that the Veteran stated that he had a couple of high blood pressure readings while in service.  He stated that after he left service, he was found to have high blood pressure by his primary care physician and started anti-hypertensive medication for "over a year."  He stated that he was off medications for several year and then diagnosed with hypertension.  He stated that he developed "high blood pressure in late 1990s."  

In a January 2013 opinion, a VA physician found that the Veteran's hypertension did not manifest in the service or in the first post-service year.  The physician stated that service treatment records showed a few elevated blood pressure readings, but these were not chronic ongoing, these elevated blood pressure readings were interspersed among normal blood pressure readings.  The physician noted that a blood pressure reading is a measurement of blood pressure at that moment in time.  High blood pressure readings do not necessarily make the chronic condition of hypertension.  A blood pressure can be high due to lack of sleep, caffeine intake, salt intake, alcohol, pain, acute illness, hydration status, smoking/nicotine, physical exercise, etc.  The Veteran was never diagnosed with hypertension in service.  The VA examiner stated that while there may have been a few "high blood pressure" readings noted, that does not make the diagnosis of "hypertension," a chronic ongoing condition.  He was diagnosed with hypertension in 2003 and started on treatment in 2003.  The Veteran was in the Army from October 1986 to November 1990.  There was no condition of hypertension identified prior to 2003.  Thus, the VA physician found his hypertension did not manifest in the service or in the first post-service year.  As the VA physician provided a full rationale for the opinion, the Board finds the opinion to be adequate and probative.

The Veteran has asserted that he has hypertension that is related to service.  Although a lay person may be competent to report the etiology of or diagnose a disability, hypertension is not the type of disorder which is susceptible to lay opinion concerning etiology or diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the appellant were competent to provide an opinion as to the etiology of or diagnose hypertension, the Board finds that the probative value of any such opinion is outweighed by that of the January 2013 VA examiner, who has education, training and experience in evaluating the etiology of hypertension.  

The Veteran has not specifically asserted that he has had continuous symptoms of hypertension since service.  The January 2013 VA examination report reflects that he reported that he developed "high blood pressure in late 1990s."  Additionally, as a lay person, the Veteran is not competent to  report that he had a diagnosis of hypertension since service.  Thus, service connection is not warranted based on continuity of symptoms from service.

The Board finds that a preponderance of the evidence is against the Veteran's claim.  Although the Veteran has a diagnosis of hypertension and some elevated blood pressure readings in service, the evidence is against a finding of a nexus between hypertension and service.  The Veteran was not diagnosed with hypertension until 2003.  The January 2013 VA opinion reflects that the Veteran's hypertension is not related to service.  The opinion has greater probative value that the Veteran's statements regarding the etiology of his hypertension.  Additionally, there is no evidence, and the Veteran has not specifically asserted, that he was diagnosed with hypertension within one year of service.

Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Rating Claims

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.1 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Nevertheless, where, as here, the appellant is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran filed his claims for an increased ratings for asthma and the right shoulder disability on April 30, 2007.  Therefore, the period on appeal is from April 30, 2006.  38 C.F.R. § 3.400(o)(2) (2013).

Asthma- Prior to January 4, 2013

The Veteran asserts that he is entitled to higher ratings for asthma.  For the reasons that follow, the Board finds that higher ratings are not warranted.

The Veteran's asthma is currently rated under 38 C.F.R. § 4.97, Diagnostic Code 6602, the rating criteria for asthma, bronchial.  The Veteran's asthma was previously rated as reactive airway disease, claimed as difficulties breathing.  The Veteran's asthma is rated as 10 percent disabling, prior to January 4, 2013, and 30 percent disabling from January 4, 2013.

Under Diagnostic Code 6602, a 10 percent evaluation is warranted when there is evidence of a Forced Expiratory Volume at one second (FEV-1) of 71 to 80 percent predicted, or; FEV-1/Forced vital capacity (FVC) of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy.  An evaluation of 30 percent is warranted when there is evidence of FEV-1 of 56 to 70 percent of predicted value; or FEV-1/FVC of 56 to 70 percent of predicted value; or daily inhalational or oral bronchodilator therapy; or inhalational anti-inflammatory medication.

A 60 percent evaluation is warranted with an FEV-1 of 40 to 55 percent of predicted value; or FEV-1/FVC of 40 to 55 percent of predicted value, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.

A 100 percent rating is warranted for FEV-1 of less than 40 percent predicted value, or; FEV-1/FVC of less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; the requirement of daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.  See 38 C.F.R. § 4.97, Diagnostic Code 6602 (2013).

38 C.F.R. § 4.96 regarding special provisions for evaluation of respiratory conditions, provides that when evaluating based on PFTs, use post-bronchodilator results for disability evaluation purposes in applying the evaluation criteria in the rating schedule, unless post-bronchodilator results were poorer than the pre-bronchodilator results. In those cases, use the prebronchodilator results for rating purposes.

The Veteran is not required to meet each of the stated criteria in order for an increased rating to be assigned.  Rather, he need only meet one criterion because the criteria are listed in the alternative.  See Johnson v. Brown, 7 Vet. App. 95 (1994). 

A July 2007 VA examination report reflects that the Veteran reported that he occasionally gets asthma in the winter, but gets it very little in the summer.  He reported that at most he would use his inhaler once or twice a month.  He did so when his chest felt tight and he was wheezing.  He had not gone to the emergency room for asthma in 2 or more years and had never been hospitalized for asthma.  He did not have any chronic cough, hemoptysis, unexplained fevers, unexplained weight loss, heart condition or any systemic symptoms.  He had not required any other medications.  On examination, pulmonary function tests were normal, but there was a response to bronchodilator.  

An October 2007 pulmonary function test reflects that the Veteran had FEV-1 post test results of 101, FEV1/FVC results of 75.  The report notes the Veteran had normal spirometry with significant bronchodilator response.  The Veteran had normal lung volumes and normal diffusion capacity.  The Veteran had also had fairly stable PFTs since January 2005.

A March 2009 VA Emergency Department record notes that the Veteran presented to the emergency room for evaluation of shortness of breath.  He felt better after solumedrol, albuterol nebs, and rest.  On examination he had diffuse bilateral wheezes without restriction.  He spoke in full sentences.  There was no rales or rhonci.  The assessment was acute bronchitis.  He was prescribed albuterol and Tylenol.  

 A June 2009 VA examination report reflects that the Veteran reported he was prescribed an albuterol inhaler which he continued to use.  He reported his asthma recently had been stable, although he had to visit an emergency room 4 months ago.  He did not enter the hospital.  He reported that he sometimes awakened at night with dyspnea and used an inhaler, 1 inhaler per month.  He reported that strenuous activity also causes dyspnea for which he uses the inhaler.  He did not use steroids or oral medication for asthma.  He had not been hospitalized for asthma and was able to do activities of daily living.  An addendum reflects that a PFT was normal.  A July 2009 pulmonary function analysis reflects that the Veteran had post-bronchodilator FEV-1 of 88 percent predicated and FEV-1/FVC of 72 percent.  

Prior to January 4, 2013, the Board finds that the Veteran's asthma did not meet the criteria for a rating in excess of 10 percent under Diagnostic Code 6602.  During that period, none of the PFT findings fall within the prescribed ranges for a higher rating (FEV-1 of 56 to 70 percent predicted or FEV-1/FVC of 56 to 70 percent).  In addition, the evidence does not show that daily inhalational or oral bronchodilator therapy was necessary.  The July 2007 VA examination report noted that the Veteran reported using an inhaler once or twice a month.  The June 2009 VA examination indicated the Veteran reported occasionally using an inhaler for dyspnea during his sleep and caused by activity.  

The Board has considered whether the Veteran is entitled to a higher rating under another Diagnostic Code.  However, as the Veteran has been diagnosed with asthma, Diagnostic Code 6602 for asthma is the most appropriate Diagnostic Code.  The Veteran is not entitled to a higher rating under another Diagnostic Code.  Accordingly, the Board finds that a preponderance of the evidence is against the assignment of an evaluation in excess of 10 percent for service-connected asthma, prior to January 4, 2013.

Right Shoulder Disability

The Veteran is service-connected for residuals of a right shoulder injury, impingement syndrome, rated as 10 percent disabling, prior to June 24, 2009, and as 20 percent disabling thereafter.

The service-connected right shoulder disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5203.  Under Diagnostic Code 5203, malunion of the clavicle or scapula in a major or minor extremity warrants a 10 percent evaluation.  Nonunion of the clavicle or scapula without loose movement warrants a 10 percent evaluation and with loose movement warrants a 20 percent evaluation.  Dislocation of the clavicle or scapula warrants a 20 percent evaluation in a major or minor extremity.  The disability can also be rated on impairment of function of the contiguous joint.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or maligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Prior to June 24, 2009

A July 2007 VA examination report reflects that the Veteran reported that his shoulder constantly pops and grinds with movement.  He reported that it normally does not hurt with movement, and he experiences only occasional sharp pains if he does something such as reach out too fast, such as to swing a door.  The pain did not last.  He had no baseline limitation of motion and did not develop any sort of situation whether there is limitation of motion, that is, he had no actual flare-ups.  Strength was good.  There was no limitation of activities.  He reported that he could not carry out tasks easily which require him to hold his arm out in front of him for any length of time.  It did not affect his occupation.  There was no element of weakness, fatigability or lack of endurance with the exception of his shoulder hurting if he holds it extended in front of him without any support.  He had no treatment and did not report any limitation of motion.

On examination, the Veteran had full and painless range of motion of the right shoulder.  Abduction of 0 to 170 degrees, forward flexion 0 to 174 degrees, external rotation 0 to 70 degrees, internal rotation 0 to 100+ degrees, and adduction 0 to 50 degrees.  After three repetitions there was no change in the range of motion and no development of pain.  There was palpable and even audible popping and grinding with ranges of motion, and there were positive impingement signs.  

The Board finds that a rating in excess of 10 percent is not warranted for the Veteran's right shoulder disability, prior to June 24, 2009.  The evidence does not show the Veteran had nonunion of the clavicle or scapula with loose movement.  Thus, a higher rating is not warranted under Diagnostic Code 5203.  The Veteran had popping and grinding with ranges of motion, which is consistent with a finding of malunion of the clavicle or scapula, warranting a 10 percent rating under Diagnostic Code 5203.  

The Board has also considered whether the Veteran is entitled to a higher rating under other Diagnostic Codes for the shoulder and arm, including due to impairment of function of the contiguous joint.  However, the Board finds that a rating in excess of 10 percent is not warranted under another Diagnostic Code.  The July 2007 VA examination report does not indicate the Veteran had ankylosis of the right shoulder.  Thus, a higher rating is not warranted under Diagnostic Code 5200.  At the July 2007 VA examination, the Veteran's right arm had abduction of 0 to 170 degrees and forward flexion of 0 to 174 degrees.  Thus, the Veteran could raise his arm to higher than shoulder level, which is approximately 90 degrees.  Accordingly, a higher rating is not warranted under Diagnostic Code 5201 for limitation of motion of the arm.  The evidence of record prior to June 24, 2009, does not show that the Veteran had other impairment of the humerus, such as malunion of the humerus, recurrent dislocation at the scapulohumerol joint, fibrous union of or loss of head of the humerus.  Consequently, a higher rating is not warranted under Diagnostic Code 5202.  

The Board has also considered whether the Veteran is entitled to a higher rating due to functional loss.  The July 2007 VA examination report reflects that following three repetitions of range of motion testing, there was no change in the range of motion and no development of pain.  The Veteran himself also reported that he only experiences occasional sharp pains in his right arm.  The Board finds the Veteran's statements to be credible.  The Board finds that the 10 percent rating for malunion of the clavicle or scapula contemplates the symptoms described by the Veteran.  See 38 C.F.R. §§ 4.40, 4.45.

In conclusion, the Board finds that a preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for his right shoulder disability, prior to June 24, 2009.

From June 24, 2009

At a June 2009 VA examination, the Veteran reported that he has difficulty working overhead with his right dominant arm.  He had constant mild pain but severe pain twice a month lasting 1 or 2 hours.  He has a "popping in and out" of the shoulder but full dislocations 4 or 5 times a year.  He reported that he self-replaces it.  He reported that for overhead work he preferred to use his left arm, but otherwise he used his right arm for normal activities.  

On examination, there was pain on motion of the right shoulder.  The right shoulder had forward flexion of 78 degrees, abduction to 96 degrees, 90 degrees internal and external rotation.  After 3 repetitions of range of motion, the right shoulder had  forward flexion of 122, abduction of 103, and 90 degrees internal and external rotation.  There was no shoulder tenderness, 5/5 strength in right shoulder abductors and adductors.  

A January 2013 VA examination report indicates the Veteran's dominant hand is the right hand.  He reported flare-ups with heavy lifting or awkward sleeping, if he turns on the right side.  On examination, the right shoulder had flexion ending at 140 degrees with objective evidence of painful motion beginning at 140 degrees.  The right shoulder had abduction ending at 135 degrees with objective evidence of painful motion beginning at 135 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  Following 3 repetitions, the right shoulder had flexion ending at 140 degrees and abduction ending at 125 degrees.  Thus, the Veteran had additional limitation of motion following repetitive-use testing.  The right shoulder had less movement than normal and pain on movement.  The Veteran had localized tenderness or pain of the right shoulder and guarding.  Muscle strength tests were 4/5 in the right shoulder on abduction and forward flexion.  The Veteran did not have ankylosis of the shoulder joint.  The Veteran had a history of mechanical symptoms on the right side.  There was no history of recurrent dislocation of the glenohumeral joint.  X-rays of the right shoulder did not document degenerative or traumatic arthritis.  The VA examiner found the Veteran's right shoulder condition did not impact his ability to work.  Internal and external rotation bilaterally after 3 repetitions was 90/90 without objective evidence of pain.    

The Board finds that a rating in excess of 20 percent is not warranted for the Veteran's right arm disability, from June 24, 2009.  Diagnostic Code 5203 does not provide for a rating in excess of 20 percent.  Thus, the Board has considered whether the Veteran is entitled to a higher rating under another Diagnostic Code.  The January 2013 VA examiner specifically found the Veteran did not have ankylosis of the shoulder joint.  Therefore, a higher rating is not warranted under Diagnostic Code 5200, for ankylosis. 

At the June 2009 VA examination, the right shoulder had forward flexion of 78 degrees, abduction to 96 degrees.  At the January 2013 VA examination, the right shoulder had flexion ending at 140 degrees and abduction ending at 135 degrees.  Diagnostic Code 5201 provides for a 20 percent rating for limitation of motion of the arm at shoulder level and a 30 percent rating for limitation of motion of the major arm to midway between side and shoulder level.  Shoulder level on forward flexion and abduction of the arm is 90 degrees.  Thus, the June 2009 VA examination report indicates the Veteran's right arm had flexion of less than shoulder level.  Midway between the side and shoulder level is approximately 45 degrees.  Thus, the Veteran's arm motion was greater than midway between the side and shoulder level.  Additionally, the Board finds that the overall evidence indicates the Veteran had forward flexion of greater than shoulder level from June 24, 2009.  At the June 2009 VA examination, following three repetitions of range of motion, the Veteran had forward flexion of 122 degrees.  The Veteran also had right shoulder flexion of greater than 90 degrees at the January 2013 VA examination, including following three repetitions.  Thus, the Board finds the overall evidence does not support a finding that the Veteran is entitled to a 30 percent rating under Diagnostic Code 5201, from June 24, 2009.

The evidence from June 24, 2009 also fails to show other impairment of the humerus warranting a higher rating, such as malunion of the humerus, fibrous union of or loss of head of the humerus.  At the June 2009 VA examination, the Veteran reported that he had full dislocations of the shoulder 4 or 5 times a year.  Under Diagnostic Code 5202, a 30 percent rating is warranted for recurrent dislocation at the scapulohumeral joint with frequent episodes and guarding of all arm movements.  A 20 percent rating is warranted for dislocation with infrequent episodes, and guarding of movement only at shoulder level.  The Veteran meets the criteria for a 20 percent rating under Diagnostic Code 5202, but not a 30 percent rating.  Having a dislocation four or five times a year is not frequent and the Veteran did not have guarding of all arm movements.  Additionally, the January 2013 VA examination report noted that there was no history of recurrent dislocation of the glenohumeral joint.  As the Veteran's right shoulder is already rated as 20 percent disabling from June 24, 2009, a higher rating is not warranted under Diagnostic Code 5202.  

In regard to functional impairment, at the June 2009 VA examination, the Veteran's right shoulder range of motion increased following repetitive use testing.  At the January 2013 VA examination, right shoulder abduction ended at 125 degrees, 10 degrees less than the first range of motion test.  Right shoulder flexion was the same following repetitive-use testing, at 140 degrees.  The Veteran is competent to report pain and the Board finds him credible in this regard.  At the January 2013 VA examination, pain began at 140 degrees flexion and 135 degrees abduction.  Thus, even with consideration of pain and repetitive use, the Veteran did not meet the criteria for a higher rating for limitation of motion of the arm.  See 38 C.F.R. §§ 4.40, 4.45.  The evidence also does not show the Veteran had other significant functional impairment.  At the June 2009 VA examination, the Veteran reported that he preferred to use his left arm for overhead work, but otherwise used his right arm for normal activities.  The January 2013 VA examiner found the right arm disability did not impact his ability to work.  

In sum, the Board finds that a preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent for his right shoulder disability, from June 24, 2009.

Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).
	
The Board finds that the rating criteria contemplate the Veteran's disabilities.  In regard to his asthma, the Veteran reported having shortness of breath and using an inhaler intermittently.  The Veteran reported pain, popping and occasionally dislocation of his right shoulder.  The rating criteria for asthma and the shoulder and arm Diagnostic Codes contemplate these symptoms, including the use of an inhaler and limitation of motion due to pain.  The rating criteria is therefore adequate to evaluate the Veteran's disabilities.  The Veteran has also not reported any functional effects that are "exceptional" or not otherwise contemplated by the currently assigned rating.  Because the schedular rating criteria is adequate to rate the Veteran's service-connected disabilities, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  Consequently, the Board finds that the criteria for referral for extraschedular rating have not been met. 38 C.F.R. § 3.321(b)(1).

The Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Board finds the issue of entitlement to a TDIU prior to August 26, 2008, has not been raised by the record.  The Veteran has not asserted that he was unemployable prior to the date due to his service-connected disabilities.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to an evaluation in excess of 10 percent for asthma, prior to January 4, 2013, is denied.   

Entitlement to an evaluation in excess of 10 percent for residuals of right shoulder injury, impingement syndrome, prior to June 24, 2009, is denied.

Entitlement to an evaluation in excess of 20 percent for residuals of right shoulder injury, impingement syndrome from June 24, 2009, is denied.



REMAND

Regarding the Veteran's claim for a rating in excess of 30 percent for asthma, from January 4, 2013, the Board finds that there was not substantial compliance with the mandates of the September 2012 Board remand.  The Veteran was provided with a VA examination in January 2013 to evaluate his asthma, as requested in the September 2012 remand.  The Board noted that "any indicated evaluations, studies, and tests should be conducted including a pulmonary function test."  At the January 2013 VA examination, new PFT results were not obtained.  The examiner indicated that the PFT results discussed in the examination report accurately reflected the Veteran's current pulmonary functioning.  However, the discussed results were those from an July 2009 PFT study.  Given the rating criteria under Diagnostic Code 6602, for asthma, which contains criteria relying on PFT results, the Board finds that without current pulmonary findings, the January 2013 examination report is not wholly adequate for rating purposes.  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  On remand, the examiner must administer a complete PFT study, including measuring the Veteran's FEV-1 and FEV-1/FVC.

In regard to the Veteran's claims for higher evaluations for lumbar disc disease and left lower extremity radiculopathy associated with lumbar disc disease, the Board finds that there has not been substantial compliance with the mandates of the November 2013 remand.  In the remand, the Board noted that a VA examination was necessary to ascertain the severity of the neurological symptomatology attributable to his bilateral lateral femoral cutaneous neuropathy, as opposed to his already service-connected lumbar disc disease and left lower extremity radiculopathy.  The Board instructed that prior to effectuation of the Board's grant of service connection for bilateral femoral cutaneous neuropathy, the Veteran should be afforded a VA examination to address the nature and severity of his service-connected lumbar disk disease, any radiculopathy into each of the lower extremities, and bilateral lateral femoral cutaneous neuropathy.  

In December 2013, the AMC obtained an opinion addressing whether pain, fatigability or incoordination could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  However, there is no indication in the claims file that the Veteran was provided with a new VA examination as requested in the November 2013 remand.  The claims file does not reflect that the AMC requested a VA examination and no copy of a VA examination report in the claims file, including the virtual VA file.  The March 2014 supplemental statement of the case only noted the December 2013 opinion and January 2013 VA examination reports.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the Veteran was not provided with a VA examination as requested in the November 2013 remand, the claim must be remanded for VA examination.

Finally, the VA treatment records in the file only date to January 2014.  Consequently, the Board requests the appellant's complete VA treatment records from January 2014 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records from January 2014 to present.  If no records are available, the claims folder must indicate this fact.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current nature and severity his asthma.  The claims file should be provided to the examiner in connection with the examination.

A pulmonary function test should be conducted, including FEV-1 and FEV-1/FVC results.  

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  After completion of step 1, schedule the Veteran for a VA examination by an examiner with specialized knowledge of neurological disorders of the spine and the lower extremities, to address the nature and severity of his service-connected lumbar disk disease, any radiculopathy into each of the lower extremities, and bilateral lateral femoral cutaneous neuropathy.

The claims file and all electronic records, including any additional evidence obtained, should be made available to the examiner for review.

All tests and studies deemed necessary by the examiner, including an electromyography (EMG) and a nerve conduction study, should be conducted.  The tests and studies performed, and their results, should be included and discussed in the examination report.

The examiner should record pertinent medical complaints, symptoms, and clinical findings, including range of motion, and comment, separately for each condition, on the functional limitations, if any, caused by lumbar disk disease, any radiculopathy into each of the lower extremities, and bilateral lateral femoral cutaneous neuropathy.

To the extent possible, the examiner should differentiate symptoms and functional impairment caused by the lumbar disk disease, any radiculopathy into each lower extremity, and lateral femoral cutaneous neuropathy in each lower extremity.  To the extent symptoms cannot be differentiated, the examiner should explain these circumstances, and note symptoms and disability caused by more than one of these conditions, specifically addressing which conditions are contributing to what symptoms and disability.

Regarding the spine, the examiner should determine the range of motion of the Veteran's thoracolumbar spine in degrees, using a goniometer and noting by comparison the normal range of motion, with standard ranges provided for comparison purposes.  If pain is present on any motion, the Veteran should be instructed to indicate to the examiner at what degree the pain begins and the examiner should report this finding.

The examiner should address whether there is any weakened movement, incoordination, excess fatigability, or pain on movement as a result of the Veteran's service-connected lumbar disk disease after repetitions of the range of motion tests.  Any identified functional impairment due to weakened movement, incoordination, excess fatigability, or pain on movement should, if feasible, be characterized, as an approximation of degree of disability, in terms of additional degrees of limitation of motion lost.

With respect to any subjective complaints of pain, the examiner should comment on whether pain is visibly manifested on movement of the affected part, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected disability, the presence or absence of changes in condition of the skin indicative of disuse, and the presence or absence of any other objective manifestations that would demonstrate disuse or functional impairment due to pain attributable to the disability.  Any Waddell's signs present should also be addressed and explained.

The examiner should also address medications taken for any of these conditions, and any effects on the Veteran's functioning resulting from medications taken.

The examiner should specifically state whether any neurologic symptoms found are caused by the Veteran's service-connected lumbar disk disease, any radiculopathy into each lower extremity, any lateral femoral cutaneous neuropathy in each lower extremity, or are due to other causes.

The examiner should also discuss the nature and severity of any intervertebral disc syndrome (IVDS) found and/or incapacitating episodes due to IVDS, if any.  

The examiner should also, separately if possible, address the degree to which the Veteran's service-connected lumbar disk disease, and any radiculopathy into each of the lower extremities, impacts his capacity to obtain or sustain gainful employment.

If the examiner cannot provide answers to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

A detailed explanation for all conclusions reached by the examiner must be provided. In this regard, citations to the record or relevant medical principles should be included as necessary to explain the opinion.

4.  Thereafter, readjudicate the issues on appeal of entitlement to higher evaluations for lumbar disc disease and left lower extremity radiculopathy associated with lumbar disc disease.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


